Citation Nr: 1203452	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-22 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain with degenerative disc disease, currently evaluated as 20-percent disabling.

2.  Entitlement to service connection for a pinched nerve in the neck/cervical spine with neuropathy or radiculopathy of the upper extremities.

3.  Entitlement to service connection for radiculopathy of the right lower extremity, claimed as secondary to the service-connected lumbosacral spine disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from December 1967 to January 1971 and had additional, subsequent, service in the Army National Guard - so including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2008 RO decision that denied a rating higher than 20 percent for the service-connected lumbosacral strain with degenerative disc disease, denied service connection for a "pinched nerve" in the back and neck with numbness of the left hand, denied service connection for bilateral hearing loss, denied service connection for hypertension, denied a TDIU, and determined that new and material evidence had not been submitted to reopen a claim for service connection for bipolar disorder.

A notice of disagreement (NOD) was received from the Veteran in December 2008, in response, in which he stated that he was appealing the RO's decision.  He did not specifically list the claims he was appealing, but instead discussed several of the issues.  In particular, he said that he had only included information regarding his hypertension and bipolar disorder because it was in support of his claim for a TDIU, "and was not service connected."  He also said he was still working.  With respect to the claim for a pinched nerve in his back, he said this was related to his 
service-connected low back disability.  Finally, he asserted that he had hearing loss due to his service in the National Guard.

A statement of the case (SOC) was issued in June 2009 addressing the following issues:  entitlement to an increased rating for lumbosacral strain with degenerative disc disease, service connection for bilateral hearing loss, service connection for hypertension, service connection for a pinched nerve in the back and neck with numbness in the left hand, service connection for bipolar disorder, and entitlement to a TDIU.

In his June 2009 substantive appeal (on VA Form 9), the Veteran clarified that he was only appealing the following specific claims:  for an increase in back pain, pinched nerve in two places, and sciatica in both legs.  He said he was still working but needed to retire due to his medical problems.

In a December 2010 decision since issued, the RO granted service connection and a 20 percent rating for radiculopathy of the left lower extremity (claimed as the pinched nerve in the back), secondary to the service-connected lumbosacral strain with degenerative disc disease.  A note in that rating decision and in the January 2011 letter notifying the Veteran of that decision states "[t]his grant represents a full grant of benefits sought on appeal for the issue claimed as pinched nerve in [the] back."  The Board disagrees.  While it is true the Veteran filed a claim for service connection for a pinched nerve in his back, he indicated he had radiating symptoms into both lower extremities, i.e., so radiculopathy of his right and left lower extremities.  He has never withdrawn his appeal for service connection for radiculopathy of his right lower extremity secondary to his service-connected lumbosacral spine disability, and thus this issue remains on appeal.

Following that, in September 2011, his local representative at the RO submitted a VA Form 646 specifically referencing the two claims listed in the April 2011 SSOC - entitlement to an increased rating for the lumbosacral spine disability and entitlement to service connection for a pinched nerve of the neck with numbness of the left hand.  So the RO certified the appeal to the Board only on these two issues.  38 C.F.R. § 20.200 (2011).

In October 2011, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  In testimony during his hearing, he indicated that he could no longer drive a bus, so work at his old job, because of the pain and numbness in his upper extremities and consequent reduction in his range of motion.  Indeed, he said this disability ultimately had progressed to the point that his primary care doctor had advised him to retire from that job as bus driver because he could no longer do it satisfactorily.

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); and Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

The RO already has considered and denied the Veteran's claim for a TDIU, and he did not include this claim in his June 2009 VA Form 9 as one of the claims being appealed to the Board.  This perhaps was because he was still working at the time, however, but he apparently since has stopped working as of August 2009.  See records from the Social Security Administration (SSA) received in January 2011, party as a result of the Board holding the record open an additional 60 days following the recent videoconference hearing to allow the Veteran time to obtain and submit additional supporting evidence.  And as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines that a derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim to the RO.  Remands to the RO generally are via the Appeals Management Center (AMC).  But VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability or disabilities that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

Here, this additional issue of unemployability was raised during the recent videoconference hearing before the Board, but this derivative TDIU claim has not been readjudicated by the RO in the first instance as the Agency of Original Jurisdiction (AOJ).  Moreover, the underlying claim for an increased rating for the lumbosacral spine disability requires further development before being decided, so these claims are being remanded to the RO via the AMC, as well as the claims for service connection for a cervical spine disability and radiculopathy of the right lower extremity. 


REMAND

The Veteran's claims require further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, this additional development of his claims is necessary to ensure that there is a complete record upon which to adjudicate these claims and to afford him every possible consideration.

The Board initially notes that, in January 2011, the RO obtained records from the SSA, some of which were photocopied and some of which were on a compact disc (CD), confirming this other Federal agency awarded the Veteran disability benefits.  The SSA provided the RO a CD containing the Veteran's SSA records, including over 300 pages of VA medical records.  A review of the CD and claims file reflect that the RO did not print out all of the VA medical records, some of which were not previously contained in the claims file.  In fact, it is unclear whether the RO actually reviewed all of these records, despite stating this was done in its April 2011 supplemental SOC (SSOC).  The SSA-provided VA medical records on the CD include a September 2009 VA magnetic resonance imaging (MRI) scan of the Veteran's cervical spine showing cord compression at C5-6 and multilevel degenerative changes, although the April 2011 SSOC states the "Social security disability records fail to show any treatment or complaints related to your neck or hand."  So there is an apparent discrepancy in what is indicated in these additional records in comparison to what was reported in that SSOC.

The VA medical records received from the SSA apparently were provided to the SSA by the Philadelphia VA Medical Center (VAMC) in December 2009 and were not previously in the claims file.  So, on remand, the RO/AMC must first print out the documents contained on this CD from the SSA, then place them in the claims file and review all of the documents provided by the SSA.  38 C.F.R. § 19.31.

Moreover, it does not appear that all of the Veteran's pertinent VA medical records are on file, and these additional records also must be obtained prior to deciding his appeal.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency and must be obtained if the material could be determinative of the claim). 

Regarding the claim for a higher rating for the lumbosacral spine disability, the Veteran needs to be reexamined to reassess the severity of this disability since his most recent VA compensation examination was in December 2009, so more than 2 years ago, and he testified during his October 2011 videoconference hearing of experiencing greater pain ("excessive"), especially when he moves around, so proportionate to his level of physical activity.  And although he denied experiencing any incapacitating episodes, meaning he has not been prescribed bed rest by a physician in combination with treatment by a physician (see 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1)), he said that he often has to use an electric scooter (so wheelchair-type device) to get around, wears a back brace as needed, and experiences "flare ups" of his symptoms about 3-4 days every week, so totaling about 30 days each year.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

As for the claim for service connection for a cervical spine disability manifested by neuropathy or radiculopathy of the upper extremities, the Veteran contends this condition is secondary to his service-connected lumbosacral spine disability or, alternatively, was directly incurred in service from his physical training, etc.  Medical evidence in the file confirms he has cord compression and degenerative changes of the cervical segment of his spine.

Service connection is permissible on a direct basis for disability that was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection also is permissible on an alternative secondary basis if it is shown the claimed condition is proximately due, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v.  Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A VA examination and opinion therefore are needed to assist in determining the etiology of any current cervical spine disability - including especially the neuropathy or radiculopathy of the Veteran's upper extremities in terms of whether it was caused or aggravated by his service-connected lumbosacral spine disability or is otherwise related or attributable to his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998).  Such evidence also is generally needed to associate a claimed condition directly with service, unless it is the type of condition that is readily amenable to lay diagnosis and probative lay comment regarding its etiology, which radiculopathy and neuropathy are not.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

And although he readily acknowledged during his recent videoconference hearing before the Board that he did not have this required medical nexus evidence etiologically linking his upper extremity neuropathy or radiculopathy to his 
service-connected lumbosacral spine disability, or otherwise to his service, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

The net result of this needed additional development concerning these other claims is that the derivative TDIU claim is not ripe for Board adjudication at this time as the potential outcome of these others claims could affect the determination of whether the Veteran's service-connected disabilities render him unemployable and, thus, entitled to a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.  Accordingly, this derivative TDIU claim is "inextricably intertwined" with these other claims, so also must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other claim has been rendered).  In this approach, there is not piecemeal adjudication of claims with common parameters.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994).

Consider also that VA may not reject this TDIU claim without producing evidence, as distinguished from mere conjecture, indicating the Veteran's service-connected disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  This may include an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297.  So medical comment is needed concerning this employability issue, as well, especially since the Veteran apparently is no longer working and has indicated this is due to his service-connected disabilities.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all medical care providers that have treated him for his service-connected disabilities since April 2008.  And with any needed authorization, obtain all identified records that have not previously been obtained and that are not duplicates of records already in the claims file.  

*In particular, obtain the Veteran's records from the Philadelphia VAMC dated since April 2008.

2.  Upon receipt of all additional records and association of these records with the claims file, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's service-connected low back disability - namely, the lumbosacral strain with degenerative disc disease.

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should also respond to the following questions:

(a)  What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's cervical spine disability, including any current radiculopathy/neuropathy affecting his upper extremities, is related to his military service, either as directly incurred in service, such as from physical training, etc., or alternatively as secondary to his already service-connected low back disability, meaning proximately due to, the result of, or aggravated by this service-connected low back disability ?

(b)  What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected lumbosacral strain with degenerative disc disease caused or is aggravating any radiculopathy/neuropathy of his right lower extremity?  [Note:  it already has been conceded that he has radiculopathy of his left lower extremity associated with his low back disability, hence, the granting of service connection for this additional disability on a secondary basis, so medical comment is only needed concerning whether he also has radiculopathy or neuropathy affecting his right lower extremity as a result, consequence or complication of his 
service-connected low back disability.]

(c)  What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected disabilities, when considering all of them in combination (including any additional disability determined above) preclude him from obtaining and maintaining employment that could be considered substantially gainful, meaning other than marginal, when considering his level of education, prior work history, experience and training, etc., but not his age and any disability that is not service connected?

*The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or the conclusion as it is to find against it.

*Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate the claims still at issue for a rating higher than 20 percent for the lumbosacral spine disability, service connection for radiculopathy of the right lower extremity secondary to this low back disability, service connection for a pinched nerve in the neck/cervical spine manifested by neuropathy or radiculopathy of the upper extremities, both on direct-incurrence and secondary bases, and a derivative TDIU, in light of all additional evidence, including all records received from the SSA in January 2011.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a SSOC concerning these claims and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


